Citation Nr: 0917057	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-29 308	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain with disc bulge.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic left knee strain.

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic right shoulder strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for right elbow strain.

6.  Entitlement to an initial rating in excess of 10 percent 
for left elbow arthritis.

7.  Entitlement to an initial rating in excess of 10 percent 
for allergic contact dermatitis.

8.  Entitlement to service connection for bilateral heel pain 
with left calcaneous and Paget's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981 and from September 1983 to November 2001.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In a December 2008 statement, the Veteran raised the issues 
of entitlement to increased ratings for disabilities of the 
right shoulder, right elbow, and right and left knees.  He 
also raised claims for entitlement to service connection for 
disabilities of the right hand, right forearm, bilateral 
ankles, and bilateral heels.  These claims are referred to 
the RO for the appropriate action. 



FINDING OF FACT

On December 2008 and April 2009, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the appellant and his authorized representative that a 
withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in statements received in December 2008 
and April 2009 from the Veteran and his representative, the 
current appeal was withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


